DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 12-17) in the reply filed on 4/26/2022 is acknowledged.
Claims 1-11, 18, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2022.

Status of Application
Claim(s) 1-20 is/are pending.
Claim(s) 1-11 and 18-20 is/are withdrawn from consideration, as discussed above.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 12-17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peña, et al., Injectable Carbon Nanotube-Functionalized Reverse Thermal Gel Promotes Carbiomyocytes Survival and Maturation, ACS. Appl. Mater. Interfaces 2017; 7: 31645-31656 (hereinafter “Peña at __”).

With respect to Claim 12, this claim requires “synthesizing multi-walled carbon nanotubes with COOH groups.” Multiwalled carbon nanotubes are taught. (Peña at 31646, col. 2 – 3164, col. 1). Functionalization with -COOH groups is taught. (Peña at 31648 “Fig. 1”).  
Claim 12 further requires “synthesizing a reverse thermal gel polymer backbone.” A reverse thermal gel polymer (“RTG” in Peña) is taught. (Peña at 31647, col. 1; passim). 
Claim 12 further requires “conjugating poly- L-lysine onto the polymer backbone.” Conjugation of the polymer is taught. (Peña at  31647, col. 1 – “The conjugation of PNIPAAm-COOH onto PSHU-NH2 was performed as follows…”).
Claim 12 further requires “conjugating at least one of the carbon nanotubes onto the L-lysine.” The conjugation is taught. (Peña at  31647, col. 1 – “For the CNT conjugation, 300 mg of CNT-COOH was dissolved in 15 mL of anhydrous DMF and sonicated for 30 min.”). 
As to Claim 13, multiple functionalization locations (Peña “Fig. 1”) more than reasonably suggests multipole conjugations. See also (Peña at 31648, col. 1-2) (“The dispersion of CNTs-COOH in DMF was analyzed by TEM. Figure 1C shows that the CNTs-COOH were well-dispersed in the solvent, which is ideal for further conjugations. … Our obtained CNTs-COOH were chemically conjugated with the free primary amine group of the RTG-lysine to obtain the RTG-CNT as shown in Scheme 1.”).
As to Claim 14, the reaction is taught. (Peña at 31646, col. 2 et seq. – “urea, N-BOC-serinol, hexamethylene diisocyanate (HDI)”). 
As to Claim 15, the reaction is taught. (Peña at 31647, col. 1 – “PNIPAAm-COOH was synthesized by reacting NIPAAm (5 g, 800 mmol) and CVA (0.06 g, 4 mmol) for 3 h at 68 °C under nitrogen atmosphere.”).
As to Claim 16, the reaction is taught. (Peña at 31647, col. 1 – “The conjugation of PNIPAAm-COOH onto PSHU-NH2 was performed as follows…”).
As to Claim 17, dispersions are taught. (Peña at 31648). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736